Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prosecution history of US Patent No. 10,058,268 (for which a Terminal Disclaimer has been filed and approved) is directly relevant to the claims of the instant application.  Therefore, the same reasons provided in the Notice of Allowance in that application are pertinent to the instant application.  Particularly, in that the claims in the instant application are related to Acker (US Patent No. 6,618,612), Acker (US Patent No. 6,332,089) and Haynor (US Patent No. 6,129,668).  See the non-final Office action of the instant application dated June 16, 2021, pages 6-7 for an explicit explanation of these references. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554. The examiner can normally be reached M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JAMES M KISH/Primary Examiner, Art Unit 3799